DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 04/23/2020 has been entered. Claims 13-29 are newly added. Claims 1-29 are pending in this instant application.  Claims 1, 2, 5-12, 14, 16, 18, 20, and 22-28 are withdrawn. Claims 3, 4, 13, 15, 17, 19, 21, and 29 are currently under examination.   

Priority
This is US Application No. 16/785,152 filed on 02/07/2020 and claims benefit of US Provisional Application No. 62/806,932 filed on 02/18/2019 and 62/862,847 filed on 06/18/2019.

Election/Restrictions
Applicant’s election of Group III invention (claims 3, 4, 13, 15, 17, 19, 21, 23, 25, 27, and 29) and species (by sequencing, recited in claims 17, 19, and 21) in the reply filed on 04/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1, 2, 5-12, 14, 16, 18, 20, and 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022. Thus, claims 3, 4, 13, 15, 17, 19, 21, and 29 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/26/2020 has been considered.

Claim Objections
Claims 3, 4, 13, 17, 19, and 21 are objected to because of the following informalities: In claims 3 and 13, change the claims, dependent from non-elected claims 1 and 2, respectively, to independent claims or to be dependent from the elected claim 4. In claim 4, insert the missing phrase “the patient identified as” immediately before the recitation “a PIEZO1 reference” (line 13); change the incorrect recitation “a patient that is heterozygous or homozygous for a” (line 17) to “the patient who carries heterozygous or homozygous”; and replace the incorrect recitation “presence of a genotype having the PIEZO1 predicted loss-of-function variant nucleic acid molecule encoding the human PIEZO1 polypeptide indicates” (lines 20 to 21) with “presence of the heterozygous or homozygous loss-of-function variant in the PIEZO1 nucleic acid molecule indicates”. In claim 17, delete the redundant recitation “, wherein when a variant nucleotide at the predicted loss-of-function variant position is detected, the PIEZO1 nucleic acid molecule in the biological sample is a PIEZO1 predicted loss-of-function variant nucleic acid molecule” (lines 4-6) because the loss-of-function variant has been defined in preceding claim 4. In claim 19, delete the excessive recitation “at least” (line 5). In claim 21, insert the missing word “PIEZO1” immediately before the recitation “nucleic acid” (line 2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 13, 15, 17, 19, 21, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a patient suffering from varicose veins, does not reasonably provide enablement for treating a patient having an increased risk of developing varicose veins. The term “treating” is defined as “The terms “treat”, "treating", and “treatment”… as used herein, refer to eliciting the desired biological response, such as a therapeutic and prophylactic effect, respectively. In some embodiments, a therapeutic effect comprises…inhibition of development of varicose veins… preventing relapse to varicose veins… Treatment of varicose veins encompasses… preventing and/or reducing the severity of varicose veins” in the specification (p. 15/37, lines 19-29; 16/37, lines 1-12). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 15, 17, 19, 21, and 29 depend from claim 4.
Applicants claim a method of treating (encompassing preventing) a patient having an increased risk of developing varicose veins recited in claims 3, 4, and 13. However, no limiting but a broad definition of “preventing" or “prevention” is given in the instant Specification. In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of treating (encompassing preventing) a patient having an increased risk of developing varicose veins as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a risk of developing varicose veins in a patient by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:  The rejected invention is drawn to a method comprises treating a subject having varicose veins or having an increased risk of developing varicose veins with an agent effective to treat varicose veins (claims 3 and 13); and A method of treating a patient with a therapeutic agent that treats or inhibits varicose veins, wherein the patient is suffering from varicose veins or has an increased risk of developing varicose veins… administering or continuing to administer to the patient identified as a PIEZO1 reference patient… or administering or continuing to administer to the patient who carried heterozygous or homozygous loss-of-function variant… wherein the presence of the heterozygous or homozygous loss-of-function variant in the PIEZO1 nucleic acid molecule indicates the patient has an increased risk of developing varicose veins (claim 4).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of developing varicose veins in a patient having an increased risk using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent developing of varicose veins in a patient having an increased risk. Smetanina et al. (Vessel Plus 5:19, 2021) disclosed that primary varicose transformation of superficial veins develops is a result of remodeling of their walls. The efficacy of phlebotonics (rutosides, diosmine, hidrosmine, calcium dobesilate, aminaftone, disodium flavodate, chromocarbe, Centella asiatica, French maritime pine bark extract and grape seed extract) was assessed and there was “moderate-certainty evidence that phlebotonics probably reduce edema slightly. Diclofenac (COX-2, or cyclooxygenase, inhibitor) is capable of attenuating venous remodeling in vivo, suggesting the era of research on new potential substances targeting the main drivers of pathological processes in varicose vein disease (page 8/13, para. 2 to 3). One of skilled artisan would understand that contemporary treatment or management of varicose veins is to minimize varicose veins symptoms, not to prevent developing of varicose veins in a patient having an increased risk.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing developing of varicose veins in a patient having an increased risk as recited in the claim. The exemplary embodiments of the Specification merely present: (i) Example 2: Demographics and Clinical Characteristics of Sequenced Participants; (ii) Example 3: Summary and Characterization of Coding Variation from whole exome sequencing (WES); (iii)  Example 4: Phenotypic Associations with LOF Variation; and (iv) Example 5: LOF (loss-of-function) Associations and Novel Gene Discovery (p. 32/37-37/37).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent developing of varicose veins in a patient having an increased risk.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of developing varicose veins in a patient having an increased risk, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  4, 15, 17, 19, 21, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 15 and 21 depend from claim 4.  
The term “predicted” (lines 5, 11, 17, and 20 of claim 4; line 4 of claim 17; lines 3, 5, and 8 of claim 19; line 1 of claim 29) and “standard” (lines 14 and 19 of claim 4) are a relative term which renders the claim indefinite. The term “predicted” or “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, it is not clear what the method is used to predict or to standardize.
Claim 4 recites “a Piezo Type Mechanosensitive Ion Channel Component 1 (PIEZO1) predicted loss-of-function variant nucleic acid molecule encoding a human PIEZO1 polypeptide” (lines 4-6), which is confusing because it is not clear how the PIEZO1 predicted loss-of-function in the nucleic acid molecule encoding a human PIEZO1 polypeptide.
Claim 29 recites “an mRNA molecule produced therefrom, or a cDNA molecule produced from the mRNA molecule”, which is confusing because it is not clear how single or few nucleotides produce an mRNA or a cDNA.  
Taken together, Applicant is advised to change the recitation “a Piezo Type Mechanosensitive Ion Channel Component 1 (PIEZO1) predicted loss-of-function variant nucleic acid” (lines 4 to 5 of claim 4) to “a loss-of-function variant in a Piezo Type Mechanosensitive Ion Channel Component 1 (PIEZO1) nucleic acid”; to replace the recitation “PIEZO1 predicted loss-of-function variant nucleic acid” (lines 10 to 11 and 17 to 18 of claim 4; lines 1 to 2 of claim 29) with “loss-of-function variant in the PIEZO1 nucleic acid”; to change the recitations “a standard dosage” (line 14 of claim 4) and “the standard dosage amount” (line 19 of claim 4) to “an effective dosage” and “the effective dosage amount for the PIEZO1 reference patient”, respectively; to deleted the recitation “predicted” (line 4 of claim 17; lines 3, 5, and 8 of claim 19) right before the recitation “loss-of-function”; and to change the recitation “or an mRNA molecule produced therefrom, or a cDNA molecule produced from the mRNA molecule” (last two lines of claim 29) to “or present in an mRNA molecule or in a complementary DNA (cDNA) molecule”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 4, 13, 15, 17, 19, 21, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019)” (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) and “October 2019 Update: Subject Matter Eligibility (issued October 17, 2019)” (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), are followed here. The claim is directed to a statutory category, e.g., a process (Step 1: YES). The claim is then analyzed in Step 2A (Prong one) to determine whether it is directed to any judicial exception. The claims 3 and 13 recite a method comprising treating a subject having varicose veins or having an increased risk of developing varicose veins with an agent effective to treat varicose veins; and claim 4 recites a method comprising obtaining or having obtained. a biological sample from the patient; and performing or having performed a genotyping assay on the biological sample to determine if the patient has a genotype comprising the PIEZO1 loss-of-function nucleic acid molecule; and administering or continuing to administer to the patient identified as a PIEZO1 reference patient the therapeutic agent that treats or inhibits the varicose veins in an effective dosage amount or administering or continuing to administer to the patient who carries heterozygous or homozygous loss-of-function variant in the PIEZO1 nucleic acid molecule the therapeutic agent that treats or inhibits the varicose veins in an amount that is the same as or greater than the effective dosage amount for the PIEZO1 reference patient, which encompass a process of consuming nutrients (for example, diosmin or hesperidin from foods or supplement) or pain medication (for example, ibuprofen or aspirin) by a patient with underlying varicose veins before and after visiting doctor’s office or receiving report from genotyping companies to learn about the PIEZO1 genotype and thus are natural phenomenon. Accordingly, the claim is directed to at least one exception (Step 2A, prong one: YES). The claim is then analyzed in Step 2A (Prong two) and is deemed that this judicial exception is not integrated into a practical application because there is no indication that performing or having performed a genotyping assay on the biological sample, in vitro genotyping assay or sequencing analysis, and/or variant calling change the administering steps in any marked way. Instead, the patient with underlying varicose veins retains his/her consumption of nutrients (for example, diosmin or hesperidin from foods or supplement) or pain medication (for example, ibuprofen or aspirin). Thus, the claimed process as a whole does not display markedly different characteristics compared to the closest naturally occurring process. Accordingly, the Step 2A (Prong two) is NO because this judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because prior to applicant’s invention and at the time of filing the application, consumption of diosmin and genotyping of the PIEZO1 gene were well-understood, routine and conventional in the field, as evidenced by the references under the 102 and 103 rejection below. The recitation of specific sequencing step does not affect this analysis, because it was also well-understood, routine and conventional. Thus, the claimed method, when recited at this high level of generality, does not meaningfully limit the claim, and the claim as a whole does not amount to significantly more than each “natural phenomenon” by itself (Step 2B: NO). The claim does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(I) Claims 3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchvarov et al. (J Biomed Clin Res 3(1):51-54, 2010, hereinafter referred to as Batchvarov ‘2010).
With regard to structural limitations “a method comprises treating a subject having varicose veins with an agent (for example, diosmin as exemplified in the specification) effective to treat varicose veins” (claims 3 and 13):
Batchvarov ‘2010 disclosed that patients, presenting chronic or acute venous pathology of Chronic venous insufficiency (CVI), received diosmin (Phlebodia®) 600 mg, one tablet a day on an outpatient basis for 60 days. The patients were divided into 4 groups by severity of clinical picture and pathomorphological findings: Group I, Swelling up to 1-2 cm; Group II, Swelling > 2 cm, Reticular venous changes, Varices in the second and third stage; Group III, Subfascial tension in the lower leg; and Group IV, Pathomorphological findings in post-thrombophlebitis syndrome (PTPS), Varicose ulceration. After the administration of the tested medication for 60 days, parameters of pain and edema in all groups were significantly improved (page 52, left col. para. 1 to 2; right col., para. 4; Table 1; page 53, left col. para. 3). 
Thus, these teachings of Batchvarov ‘2010 anticipate Applicant’s claims 3 and 13.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(II) Claims 4 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bell et al. (The 64th Annual Meeting of The American Society of Human Genetics, San Diego, California, USA. 2014, hereinafter referred to as Bell ‘2014).
With regard to structural limitations “a method of treating a patient suffering from varicose veins comprising obtaining or having obtained a biological sample from the patient and performing or having performed a genotyping assay (or carried out in vitro) on the biological sample to determine if the patient has a genotype comprising a loss-of-function variant in the PIEZO1 nucleic acid molecule; and administering or continuing to administer to the patient identified as a PIEZO1 reference patient (defined as “A human is PIEZO1 reference when the human does not have a copy of a PIEZO1 predicted loss-of-function variant nucleic acid molecule” in the specification) a therapeutic agent that treats or inhibits the varicose veins in an effective dosage amount, or administering or continuing to administer to the patient who carries heterozygous or homozygous loss-of-function variant in the PIEZO1 nucleic acid molecule a therapeutic agent that treats or inhibits the varicose veins in an amount that is the same as or greater than the effective dosage amount for the PIEZO1 reference patient” (claims 4 and 15):
Bell ‘2014 disclosed a study that participants were drawn from the customer base of 23andMe, Inc., a consumer genetics company. Participants answered the question : “Do you have varicose veins on your legs? Yes/No/I’m not sure”. A total of 23,565 (25.4%) responded “yes” and 69,101 (74.6%) responded “no”. A genome wide association (GWAS) test was conducted using approximately 950K genotyped SNPs and 13.7M imputed SNPs. A logistic regression assuming an additive model for allelic effects was performed. The GWAS of varicose veins also points to a role of genes involved in circulatory development. The rs4516218 is in PIEZO1, which encodes an ion channel thought to play a role in adult cardiovascular function and disease (the far left col., para. 4-6; the far right col., para. 4). While varicose veins are most commonly considered to be a cosmetic problem, in some cases they can lead to, or signal, more serious circulatory problems under the general classification of chronic venous incompetence (CVI). Other symptoms of CVI include pain, edema, swelling, hyperpigmentation and ulceration (the far left col., para. 2).
Thus, these teachings of Bell ‘2014 anticipate Applicant’s claims 4 and 15 because anti-pain or anti-inflammatory medication, such as aspirin or ibuprofen, is known over-the-counter medication to treat pain, which is immediately accessible for reliving pain or swelling of varicose veins at home; or would motivate skilled artisan to take over-the-counter medication to treat pain or swelling of varicose veins for those participants having varicose veins. 

(III) Claims 4, 15, 17, 19, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (The 64th Annual Meeting of The American Society of Human Genetics, San Diego, California, USA. 2014, hereinafter referred to as Bell ‘2014) in view of Martin-Almedina et al. (J Physiol 596.6, pp 985–992, 2018, presented at a symposium on 1–5 August 2017, hereinafter referred to as Martin ‘2017) and Batchvarov et al. (J Biomed Clin Res 3(1):51-54, 2010, hereinafter referred to as Batchvarov ‘2010. Claims 4 and 15 are rejected here because they have been rejected by the primary reference above.
Bell ‘2014 disclosed a study that participants were drawn from the customer base of 23andMe, Inc., a consumer genetics company. Participants answered the question : “Do you have varicose veins on your legs? Yes/No/I’m not sure”. A total of 23,565 (25.4%) responded “yes” and 69,101 (74.6%) responded “no”. A genome wide association (GWAS) test was conducted using approximately 950K genotyped SNPs and 13.7M imputed SNPs. A logistic regression assuming an additive model for allelic effects was performed. The GWAS of varicose veins also points to a role of genes involved in circulatory development. The rs4516218 is in PIEZO1, which encodes an ion channel thought to play a role in adult cardiovascular function and disease (the far left col., para. 4-6; the far right col., para. 4). While varicose veins are most commonly considered to be a cosmetic problem, in some cases they can lead to, or signal, more serious circulatory problems under the general classification of chronic venous incompetence (CVI). Other symptoms of CVI include pain, edema, swelling, hyperpigmentation and ulceration (the far left col., para. 2).
Bell ‘2014 did not explicitly disclose the limitations (A) “the genotyping assay comprises sequencing at least a portion of the nucleotide sequence of the PIEZO1 nucleic acid molecule (or the genotyping assay comprises: a) contacting the biological sample with hybridizing to a portion of the nucleotide sequence of the PIEZO1 nucleic acid molecule that is proximate to a loss-of-function variant position; b) extending the primer at least through the loss-of-function variant position; and c) determining whether the extension product of the primer comprises a variant nucleotide at the loss-of-function variant position; or sequencing the entire nucleic acid molecule)”, required by claims 17, 19, and 21; and (B) administering a therapeutic agent (such as diosmin) to treat varicose veins, required by claim 4.
With regard to the limitation (A) above, Martin ‘2017 disclosed that human PIEZO1 is a highly polymorphic gene with many coding variants reported in the 1000 Genomes Project database, including variants predicted as deleterious. Loss of PIEZO1 results in reduced mechanosensitivity of the endothelial cells in terms of alignment and organization in the direction of flow in response to shear stress. Some patients were also reported to have varicose veins. Whole exome sequencing identified biallelic, homozygous and compound heterozygous mutations in the PIEZO1 gene. A mix of missense, stop-gain (nonsense), frameshift and splice site variants have been identified. Sanger sequencing of cDNA from carriers of a splice site mutation showed that intron 13 was not spliced out in the mutant protein. None of the variants, except for 2 found in cis, were found in the dbSNP, or 1000 Genomes Project databases or in 900 in-house control samples (page 987, right col., last para.; page 988, left col., para. 1; page 989, right col., para. 2 and 4; left col., para. 2 and 3). 
With regard to the limitation (B) above, Batchvarov ‘2010 disclosed that patients, presenting chronic or acute venous pathology of Chronic venous insufficiency (CVI), received diosmin (Phlebodia®) 600 mg, one tablet a day on an outpatient basis for 60 days. The patients were divided into 4 groups by severity of clinical picture and pathomorphological findings: Group I, Swelling up to 1-2 cm; Group II, Swelling > 2 cm, Reticular venous changes, Varices in the second and third stage; Group III, Subfascial tension in the lower leg; and Group IV, Pathomorphological findings in post-thrombophlebitis syndrome (PTPS), Varicose ulceration. After the administration of the tested medication for 60 days, parameters of pain and edema in all groups were significantly improved (page 52, left col. para. 1 to 2; right col., para. 4; Table 1; page 53, left col. para. 3).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the hybridization-based SNP genotyping as taught by Bell ‘2014 with whole exon sequencing-based genotyping in view of Martin ‘2017 and to substitute generic therapeutic agent for treating varicose veins with the specific diosmin agent in view of Batchvarov ‘2010 to identify patients with genetic subgroups for improving treatment response. One would have been motivated to do so because (a) Bell ‘2014 teaches that the GWAS of varicose veins points to a role of genes involved in circulatory development, including the rs4516218 is in PIEZO1, (b) Martin ‘2017 teaches that human PIEZO1 is a highly polymorphic gene. Whole exome sequencing identified biallelic, homozygous and compound heterozygous mutations in the PIEZO1 gene. A mix of missense, stop-gain (nonsense), frameshift and splice site variants have been identified, and (c) Batchvarov ‘2010 teaches that administration of the diosmin medication for 60 days, parameters of pain and edema in all groups were significantly improved, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the hybridization-based SNP genotyping as taught by Bell ‘2014 with whole exon sequencing-based genotyping in view of Martin ‘2017 and by substituting generic therapeutic agent for treating varicose veins with the specific diosmin agent in view of Batchvarov ‘2010 to identify patients with genetic subgroups for improving treatment response, one would achieve Applicant’s claims 4, 15, 17, 19, 21, and 29. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The method of Bell ‘2014 in view of Martin ‘2017 and Batchvarov ‘2010 meets all structural limitation of claimed method and would achieve the same intended results, including sequencing through the listed polymorphic sites “16:88715629:G:A, 16:88715728:G:T… or 16:88784929:C:T, or present in an mRNA molecule or in a cDNA molecule”, required by claim 29.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623